Citation Nr: 1310342	
Decision Date: 03/27/13    Archive Date: 04/09/13

DOCKET NO.  09-23 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for disability resulting from a February 2003 left foot surgery.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to August 1973 and from April 1974 to January 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and February 2009 rating decisions of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2010, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  

In July 2010, the Veteran requested a Board hearing in Washington, D.C.  See the Veteran's substantive appeal dated July 2010.  The hearing was scheduled for February 23, 2011.  However, in a February 2011 statement, the Veteran's representative indicated that the Veteran wished to cancel his personal hearing.  See the February 2011 statement.  Therefore, the Board considers the hearing request cancelled, and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (2012). 

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) was raised by the Veteran at the May 2010 DRO hearing.  Although entitlement to a TDIU was denied in an April 2008 rating decision, the Agency of Original Jurisdiction (AOJ) has not addressed the Veteran's subsequent claim.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

In December 2011, the Board remanded the claims for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The issue of entitlement to disability compensation pursuant to 38 U.S.C.A. § 1151 for disability resulting from a February 2003 left foot surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in an April 2003 rating decision; the Veteran did not appeal the decision.  

2.  Evidence associated with the claims file since the April 2003 rating decision is either cumulative or redundant of evidence previously considered, or does not relate to an unestablished fact necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The April 2003 rating decision that denied entitlement to service connection for hepatitis C is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 20.302(b), 20.1103 (2012). 

2.  The evidence received since the April 2003 rating decision is not new and material, and the claim for service connection for hepatitis C is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was issued a VCAA notice letter regarding his petition to reopen his hepatitis C claim in September 2007.  This letter advised the Veteran of what evidence was required to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  It also provided notice regarding the disability evaluation and effective date elements of a claim.  Dingess, 19 Vet. App. at 473.  The September 2007 letter also provided notice regarding the Veteran's petition to reopen his claim for service connection for hepatitis C.  He was informed that new evidence must be evidence that was submitted to VA for the first time and that material evidence must pertain to the reason the claim was previously denied.  The September 2007 letter also explained that his claim was previously denied because there was no evidence of him being treated for hepatitis C in service or continuously since discharge from service.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

For these reasons, VA has satisfied its duty to notify.  

The duty to assist provisions of the VCAA has also been met.  The claims file contains service treatment records (STRs), post service treatment records, and records from the Social Security Administration (SSA).  The Veteran was not provided an examination in conjunction with his petition to reopen a claim for service connection for hepatitis C.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003)(holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 (1996)(holding that unless new and material evidence has been submitted, the duty to assist does not attach); see also Woehlaert v. Nicholson, 21 Vet.App. 456 (2007)(holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim when claimant had not presented new and material evidence).


The RO/AMC substantially complied with the Board's December 2011remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  The RO/AMC secured additional VA treatment records and SSA records.  The RO/AMC has substantially complied with the Board's instructions.  In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues have been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

The Merits of the New and Material Evidence Claim

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); see Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, when determining whether the Veteran has submitted new and material evidence to reopen a claim, consideration must be given to all the evidence since the last final denial of the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, the Court indicated that the newly presented evidence need not be probative of all the elements required to award the claim, but need only tend to prove each element that was a specified basis for the last disallowance.  Id. at 284.  

In the April 2003 rating decision which denied service connection for hepatitis C, the evidence of record consisted of the Veteran's service treatment records and VA outpatient treatment records dated February 2003 to April 2003.  Service treatment records showed no complaints, treatment, or diagnosis relating to hepatitis C.  There were no abnormalities noted on the Veteran's report of medical examination at discharge in January 1975 or his January 1975 report of medical history.  

Post-service VA outpatient treatment records showed a history of hepatitis C as well as intravenous substance abuse and alcohol dependence.  

The RO determined that there was no evidence of the Veteran being treated for hepatitis C in service or continuously since his discharge from service.  The RO noted VA outpatient treatment noted hepatitis C under a "list of problems," but concluded that service connection for hepatitis C was to be denied because there was no evidence of treatment or a nexus linking the current diagnosis to service.  

The Veteran was properly notified of the April 2003 rating decision in April 2003, but did not enter a notice of disagreement (NOD) within one year of notice of the April 2003 rating decision.  Consequently, that decision became final based on the evidence of record at that time.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The Veteran has not presented evidence since the April 2003 rating decision that relates to an unestablished fact necessary to substantiate the claim for service connection for hepatitis C.  Since the April 2003 rating decision, the evidence received into the record includes VA outpatient treatment records dated April 2000 to September 2012; SSA records; testimony elicited at the May 2010 DRO hearing, and personal statements from the Veteran.  Post service treatment records reflect a history of hepatitis C since December 1998 with positive antibodies at least since December 1996, along with a history of heroin, alcohol abuse, and cocaine use with methadone treatment from 1978 to 2007.  In a statement dated July 2009, the Veteran indicated that he contracted hepatitis C in the military and admitted to receiving treatment for hepatitis C shortly after being discharged from service, as reflected in the May 2010 DRO hearing transcript.  

While the evidence submitted in connection with his claim is new, in that it was not previously of record, it is not material as it does not show that the Veteran's hepatitis C is attributable to his military service.  Furthermore, it is redundant of evidence already of record as it shows a current diagnosis and treatment of hepatitis C.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing veteran's current condition are not material to issue of service connection and are insufficient to reopen claim for service connection based on new and material evidence).  Although the Veteran's statements are presumed to be credible for purposes of determining whether there is new and material evidence sufficient to reopen the claim, his statements provide no 'new' assertions.  Therefore, the additional evidence received since the April 2003 rating decision does not relate to the unestablished facts necessary to substantiate the claim.  

For the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen is not new and material, and does not serve to reopen the claim for service connection for hepatitis C.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).


ORDER

As no new and material evidence has been submitted, the claim for service connection for hepatitis C is not reopened.

REMAND

The Veteran contends that a February 2003 left foot surgery performed at a VA facility has caused him continuous pain in his left foot because a broken k-wire was left in his fourth left toe.  Upon review, the Board is unable to conclude that VA satisfied its duty to assist the Veteran in the development of his claim.  

In December 2011, the Board remanded the claim to afford the Veteran an additional VA medical examination and opinion.  In the remand, the Board requested that the medical examiner determine whether the Veteran experiences any pain and/or functional loss due to the February 2003 surgery and the retained k-wire in the fourth toe.  The examiner was also requested to provide a medical assessment of whether or not the treatment notes reflect that the requisite degree of care was exercised by the VA health professionals involved in the aftercare of the Veteran's 2003 left foot surgery.  The Board specifically noted that in all the conclusions reached, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  See the December 2011 Board remand.  

In February 2012, the Veteran underwent a VA examination for his claim.  After a review of the claims file and physical examination of the Veteran, the VA examiner diagnosed the Veteran with retained k-wire in the fourth left toe.  The VA examiner concluded that the Veteran does not experience pain nor does he exhibit functional loss due to the February 2003 surgery.  The examiner explained that during the gait analysis part of the physical examination, the Veteran experienced only tenderness of the left fourth toe and he was able to maintain his balance without using a cane.  The examiner also concluded that the requisite degree of care was exercised by the VA health professionals involved in the aftercare (including k-wire removal) of the Veteran's 2003 left foot surgery.  Specifically, the examiner based this conclusion on three factors.  First, the examiner explained that medical literature documents that k-wires do break despite the best efforts of the surgeon or physician.  Second, review of the claims file shows that the Veteran admitted to bumping his left foot with the k-wires in the left fourth toe on several occasion when walking in the snow.  The examiner also noted that the k-wire remained in the left fourth toe because the Veteran tested positive for polysubstance abuse, which prevented him from having the elective surgery to remove the k-wire; the Veteran was sent to pain management but failed to follow the health care providers' treatment plan; and "[t]he Veteran himself cancelled the surgery to have the k-wire removed from his left [fourth] toe."  

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits - the Board does not have discretion to ignore this obligation.  The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and fully explained.  

The February 2012 VA examination report is inadequate. In relevant part, the VA examiner concluded that the requisite degree of care was exercised by the VA health professionals involved in the aftercare, including k-wire removal, of the Veteran's left foot surgery performed in 2003 based on the fact that the Veteran cancelled the surgery to have the k-wire removed from his left fourth toe.  However, the Veteran did not choose to cancel the surgery, but was removed from the surgery waitlist due to heart problems.  See the VA outpatient treatment records dated January 2009.  The fact that surgery was not conducted cannot therefore be construed as indicating that the Veteran does not have a continuing disorder. 

The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Steel v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the February 2012 VA medical opinion is inadequate, the Board finds that a remand is required in order to obtain an adequate medical opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the physician who conducted the February 2012 examination to render an addendum opinion.  If that examiner is no longer available, schedule the Veteran for a new examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran has any current disability as the result of the February 2003 left foot surgery.  

The following considerations will govern the opinion:

a.  The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b.  The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file, the examiner must determine whether or not he experiences any pain and/or functional loss due to the February 2003 surgery and the retained k-wire in the fourth toe.  The examiner must also provide a medical assessment of whether or not the treatment notes reflect that the requisite degree of care was exercised by the VA health professionals involved in the aftercare (including k-wire removal) of the Veteran's 2003 left foot surgery.  

c.  The examiner must independently review the record for pertinent evidence, but his or her attention is called to the following:  

i.  A March 2003 note stating that k-wires were removed from all left toes except the fourth which reflected minimal purulence and local edema;

ii.  The March 2003 notation that radiograph testing showed the wire in the fourth toe to be broken proximal to the metatarsalphalangeal joint;

iii.  The December 2004 treatment note stating that the remaining k-wire was not broken;

iv.  The October 2005 VA examination report diagnosing persistent pain status post arthroplasty of the left fourth toe;

v.  An October 2008 note reflecting a diagnosis of k-wire in the left fourth metatarsal causing pain;

vi.  A December 2008 note diagnosing "painful hardware" remaining in the fourth toe of the left foot;

vii.  A January 2009 treatment note stating that the left foot pain experienced by the Veteran since September 2008 was attributed to gout;

viii.  The report of the January 2009 VA examination indicating that the Veteran did not experience any left foot disability due to the retained k-wire.

ix.  The January 2009 treatment note stating that the Veteran wished to have elective surgery to remove the k-wire in the left fourth toe, but was removed from the surgery waitlist because of heart problems.  

d.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.  

e.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


